Exhibit 10.1

Execution Version

FOURTH AMENDMENT TO CREDIT AGREEMENT

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
September 27, 2019, is among LINN ENERGY HOLDCO II LLC, a Delaware limited
liability company (the “Borrower”); LINN ENERGY HOLDCO LLC, a Delaware limited
liability company (the “Parent”); LINN MERGER SUB #1, LLC, a Delaware limited
liability company (“MidCo”); RIVIERA RESOURCES, INC., a Delaware corporation
(“Holdings”); each of the undersigned guarantors (the “Guarantors”, and together
with the Borrower, the Parent, MidCo and Holdings, the “Obligors”); ROYAL BANK
OF CANADA, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as the Issuing Bank; and the Lenders signatory
hereto.

R E C I T A L S

A. The Borrower, the Parent, MidCo, Holdings, the Administrative Agent and the
Lenders are parties to that certain Credit Agreement dated as of August 4, 2017
(as amended by the First Amendment, the Second Amendment and the Third
Amendment, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.

B. The Borrower and the other Obligors are parties to that certain Guarantee and
Collateral Agreement dated as of August 4, 2017 made by each of the Grantors (as
defined therein) in favor of the Administrative Agent.

C. The Borrower, the Parent, MidCo, Holdings, the Administrative Agent and the
Lenders have agreed to amend certain provisions of the Credit Agreement as more
fully set forth herein.

D. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Amendment, shall have the meaning
ascribed to such term in the Credit Agreement. Unless otherwise indicated, all
section, exhibit and schedule references in this Amendment refer to sections,
exhibits or schedules of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02.

(a) Each of the following definitions is hereby amended and restated in its
entirety to read as follows:

“Agreement” means this Credit Agreement, as amended by the First Amendment, the
Second Amendment, the Third Amendment and the Fourth Amendment, as the same may
from time to time be further amended, restated, amended and restated,
supplemented or otherwise modified.



--------------------------------------------------------------------------------

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid

 

Borrowing Base Utilization Percentage

   £ 25.0%       




>25.0%


£50.0%

 


 

    
>50.0%
£75.0%  
      
>75.0%
£90.0%  
       >90.0%  

ABR Loans

     1.00%        1.25%        1.50%        1.75%        2.00%  

Eurodollar Loans

     2.00%        2.25%        2.50%        2.75%        3.00%  

Commitment Fee Rate

     0.50%        0.50%        0.50%        0.50%        0.50%  

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change in the Borrowing Base Utilization Percentage
and ending on the date immediately preceding the effective date of the next such
change, provided, that if at any time the Borrower fails to deliver a Reserve
Report pursuant to Section 8.11(a), then until delivery of such Reserve Report,
the “Applicable Margin” shall mean the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level.

“Maturity Date” means August 4, 2021.

“Permitted Asset Sale Properties” means, individually or collectively as the
context may require, the Scoop/Stack Assets, the Merge Assets, the Chisholm
Midstream Assets, the South Texas Assets, the Permian-TX Assets, the Permian-NM
Assets, the Williston Assets, the Drunkards Wash Assets, the North Louisiana
Assets, the Illinois Assets, the Texas Assets and the Hugoton Basin Assets.

(b) The following definitions are hereby added where alphabetically appropriate
to read as follows:

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement,
dated as of September 25, 2019, among the Borrower, Holdings, MidCo, the Parent,
the other Guarantors, the Administrative Agent and the Lenders party thereto.

“Fourth Amendment Effective Date” has the meaning assigned to such term in the
Fourth Amendment.

“Hugoton Basin Assets” means any Oil and Gas Properties located in Kansas.

“Illinois Assets” means any Oil and Gas Properties located in Illinois.

 

Page 2



--------------------------------------------------------------------------------

“North Louisiana Assets” means any Oil and Gas Properties located in Bienville,
Bossier, Catahoula, Claiborne, Grant, Jackson, Lincoln, Morehouse, Ouachita,
Tensas, Union, Webster and Winn Parishes, Louisiana.

“Texas Assets” means any Oil and Gas Properties located in Texas (other than the
South Texas Assets and the Permian-TX Assets).

(c) The definition of “Total Net Debt” is hereby amended by replacing the
reference therein to “$100,000,000” with “$25,000,000”.

2.2 Amendment to Article I. Article I is hereby amended by adding new Sections
1.07 and 1.08 to the end thereof to read as follows:

Section 1.07 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.

Section 1.08 Interest Rates; LIBOR Notification. The interest rate on Eurodollar
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 3.03 of this Agreement, such
Section 3.03 provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to
Section 3.03, in advance of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such

 

Page 3



--------------------------------------------------------------------------------

alternative, successor or replacement reference rate, as it may or may not be
adjusted pursuant to Section 3.03, will be similar to, or produce the same value
or economic equivalence of, the LIBO Rate or have the same volume or liquidity
as did the London interbank offered rate prior to its discontinuance or
unavailability.

2.3 Amendment to Section 3.03. Section 3.03 is hereby amended and restated in
its entirety to read as follows:

Section 3.03 Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(ii) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, fax or electronic communication as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(x) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (y) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made, as an ABR Borrowing.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Rate has made a public
statement that the administrator of the LIBO Rate is insolvent (and there is no
successor administrator that will continue publication of the LIBO Rate), (x)
the administrator of the LIBO Rate has made a public statement identifying a
specific date after which the LIBO Rate will permanently or indefinitely cease
to be published by it (and there is no successor administrator that will
continue publication of the LIBO Rate), (y) the supervisor for the administrator
of the LIBO Rate has made a public statement identifying a specific date after
which the LIBO Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific

 

Page 4



--------------------------------------------------------------------------------

date after which the LIBO Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Margin); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in
Section 12.02(b), such amendment shall become effective without any further
action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Majority Lenders stating that such Majority Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this Section 3.03(b) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 3.03(b), only to the extent the LIBO Rate for
such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and (y) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

2.4 Amendment to Section 12.02(b). The last sentence of Section 12.02(b) is
hereby amended and restated to read as follows:

Notwithstanding the foregoing, (i) any supplement to any Schedule permitted or
required to be delivered under this Agreement or any other Loan Document shall
be effective simply by delivering to the Administrative Agent a supplemental
Schedule clearly marked as such and, upon receipt, the Administrative Agent will
promptly deliver a copy thereof to the Lenders, (ii) any Security Instrument may
be supplemented to add additional collateral with the consent of the
Administrative Agent, and (iii) the Administrative Agent and the Borrower may,
without the consent of any Lender, enter into amendments or modifications to
this Agreement or any of the other Loan Documents or enter into additional Loan
Documents as the Administrative Agent reasonably deems appropriate in order to
effectuate the terms of Section 3.03(b).

2.5 Amendment to Article XII. Article XII is hereby amended by adding a new
Section 12.24 to the end thereof to read as follows:

Section 12.24 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Agreement or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the

 

Page 5



--------------------------------------------------------------------------------

parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 12.24, the following terms have the following
meanings:

(i) “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

(ii) “Covered Entity” means any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

(iii) “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

Page 6



--------------------------------------------------------------------------------

(iv) “QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

Section 3. Assignment and Assumption; Borrowing Base Reduction.

3.1 Assignment and Assumption; Exiting Lenders.

(a) As used in this Fourth Amendment, (i) the term “Existing Lenders” means the
collective reference to each Lender party to the Credit Agreement immediately
prior to the Fourth Amendment Effective Date; (ii) the term “Exiting Lenders”
means the collective reference to each of Barclays Bank PLC; Morgan Stanley
Bank, N.A.; PNC Bank National Association; ABN AMRO Capital USA LLC; Capital
One, National Association; Comerica Bank; BMO Harris Bank N.A.; DNB Capital LLC;
Fifth Third Bank; KeyBank National Association; Societe Generale; SunTrust Bank;
BP Energy Company; Cargill, Incorporated; Macquarie Bank Limited; Nextera Energy
Marketing, LLC; and (iii) the term “Continuing Lenders” means the collective
reference to each Existing Lender other than an Exiting Lender.

(b) Effective as of the Fourth Amendment Effective Date, immediately prior to
giving effect to the amendments to the Credit Agreement set forth in Section 2
and the Borrowing Base reduction set forth in Section 3.2 and for an agreed
consideration, each Exiting Lender (each an “Assignor”) hereby irrevocably sells
and assigns to each Continuing Lender (each an “Assignee”), and each Assignee
hereby irrevocably purchases and assumes from the Assignors, subject to and in
accordance with the Standard Terms and Conditions attached as Annex 1 to Exhibit
D to the Credit Agreement (the “Standard Terms and Conditions”) and the Credit
Agreement (the “Assignment and Assumption”): (i) all of such Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to such Assignor’s Assigned Interest (as defined below), including, without
limitation, to the extent related to such Assignor’s Assigned Interest, the
Commitment and the Maximum Credit Amount of such Assignor and all of the Loans
owing to such Assignor which are outstanding on the Fourth Amendment Effective
Date, together with the participations in Letters of Credit held by such
Assignor on the Fourth Amendment Effective Date (but excluding accrued interest
and fees to and excluding the Fourth Amendment Effective Date), in each case, to
the extent of an amount and percentage interest (such Assignor’s “Assigned
Interest”), such that, after giving effect to such sale, assignment, purchase
and assumption, (A) each Assignee shall have the Commitment, Maximum Credit
Amount and Loans (and participations in Letters of Credit) specified in the
below grid under the caption “Continuing Lenders’ Interests”, (B) the Commitment
of each Exiting Lender shall be zero, (C) each Exiting Lender shall have sold
and assigned to the Assignees all of the Loans owing to such Exiting Lender
which are outstanding on the Fourth Amendment Effective Date, together with the
participations in Letters of Credit held by such Exiting Lender on the Fourth
Amendment Effective Date, and (D) each Exiting Lender shall cease to be a
“Lender” for all purposes under the Credit Agreement and the other Loan
Documents but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 of the Credit Agreement; and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Existing Lenders (each in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered

 

Page 7



--------------------------------------------------------------------------------

pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above. Such sale and assignment is without recourse to any Existing Lender
and, except as expressly provided in the Standard Terms and Conditions, without
representation or warranty by any Existing Lender. The Administrative Agent
hereby waives the processing and recordation fee of $3,500 payable to the
Administrative Agent pursuant to 12.04(b)(ii)(C) of the Credit Agreement in
connection with the Assignment and Assumption. The Standard Terms and Conditions
are hereby agreed to and incorporated herein by reference and made a part of the
terms of the Assignment and Assumption pursuant to this Section 3.1 as if set
forth herein in full.

A. Continuing Lenders’ Interests:

 

CONTINUING LENDERS

   MAXIMUM CREDIT
AMOUNT      PRINCIPAL
AMOUNT OF
LOANS      PARTICIPATIONS IN
LETTERS OF CREDIT  AND
LC DISBURSEMENTS  

Royal Bank of Canada

   $ 111,111,111.11      $ 0.00      $ 7,232,761.94  

Citibank, N.A.

   $ 102,777,777.78      $ 0.00      $ 6,690,304.81  

JPMorgan Chase Bank, N.A.

   $ 102,777,777.78      $ 0.00      $ 6,690,304.81  

Cadence Bank, N.A.

   $ 61,111,111.11      $ 0.00      $ 3,978,019.07  

Cathay Bank

   $ 61,111,111.11      $ 0.00      $ 3,978,019.07  

Canadian Imperial Bank of Commerce, New York Branch

   $ 61,111,111.11      $ 0.00      $ 3,978,019.07  

(c) Amendment and Restatement of Annex I to the Credit Agreement. On the Fourth
Amendment Effective Date, immediately after giving effect to the Assignment and
Assumption pursuant to this Section 3.1: (a) each of the Lenders shall have the
Maximum Credit Amount specified for such Person on Annex I attached to this
Fourth Amendment; (b) Annex I of the Credit Agreement is hereby amended and
restated in its entirety to read as set forth on Annex I attached to this Fourth
Amendment; and (c) each Exiting Lender shall cease to be a “Lender” for all
purposes under the Credit Agreement and the other Loan Documents.

3.2 Borrowing Base Reduction. For the period from and including the Fourth
Amendment Effective Date to but excluding the next Redetermination Date, the
amount of the Borrowing Base shall be equal to $90,000,000. Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments from time to
time to the extent required by Section 2.07(e), Section 2.07(f) or
Section 8.12(c). For avoidance of doubt, this Borrowing Base increase shall
constitute the October 1, 2019 Scheduled Redetermination.

 

Page 8



--------------------------------------------------------------------------------

Section 4. Conditions Precedent to Fourth Amendment Effective Date. This
Amendment shall become effective on the date (such date, the “Fourth Amendment
Effective Date”) when each of the following conditions is satisfied (or waived
in accordance with Section 12.02 of the Credit Agreement):

4.1 Fourth Amendment. The Administrative Agent shall have received from the
Borrower, each other Obligor, each Lender and the Issuing Bank counterparts (in
such number as may be requested by the Administrative Agent) of this Amendment
signed on behalf of such Persons; provided that each Exiting Lender shall sign
this Amendment solely for the purpose of agreeing to the provisions of
Section 3.1.

4.2 No Default. No Default, Event of Default or Borrowing Base Deficiency shall
have occurred and be continuing as of the Fourth Amendment Effective Date.

4.3 Payment of Outstanding Invoices. The Administrative Agent shall have
received payment by the Borrower of all fees and other amounts due and payable
on or prior to the Fourth Amendment Effective Date, including, to the extent
invoiced prior to the Fourth Amendment Effective Date, reimbursement or payment
of all reasonable out-of-pocket expenses required to be reimbursed or paid by
the Borrower (including, but not limited to the reasonable fees of Paul Hastings
LLP), in each case pursuant to the Credit Agreement.

4.4 Secretary Certificate. The Administrative Agent shall have received a
certificate of the Secretary or a Responsible Officer of the Borrower and of
each other Obligor setting forth (i) resolutions of the managers, board of
directors or other managing body with respect to the authorization of the
Borrower or such Obligor to execute and deliver the Loan Documents to which it
is a party, (ii) the individuals (A) who are authorized to sign the Loan
Documents to which the Borrower or such Obligor is a party and (B) who will,
until replaced by another individual duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the other Loan
Documents to which it is a party, (iii) specimen signatures of such authorized
individuals, and (iv) for the Borrower and each other Obligor, the articles or
certificate of incorporation or formation (certified by the Secretary of State
of the jurisdiction of organization) and the bylaws, operating agreement,
partnership agreement or other Organizational Document, as applicable, in each
case, certified as being true and complete.

4.5 Good Standings. The Administrative Agent shall have received certificates
with respect to the existence, qualification and good standing or other
comparable status of the Borrower and each of the other Obligors from the
appropriate State agency of such Obligor’s jurisdiction of organization and such
other jurisdictions as may be reasonably requested by the Administrative Agent.

4.6 Legal Opinion. The Administrative Agent shall have received an opinion of
Kirkland & Ellis LLP, counsel to the Obligors, in form and substance reasonably
satisfactory to the Administrative Agent, as to such customary matters regarding
this Agreement, the Security Instruments and the other Loan Documents and the
Transactions as the Administrative Agent or its counsel may reasonably request.

 

Page 9



--------------------------------------------------------------------------------

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective and to declare the occurrence of the Fourth Amendment
Effective Date when it has received documents confirming compliance with the
conditions set forth in this Section 3 or the waiver of such conditions in
accordance with Section 12.02 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes. For purposes of determining compliance with the conditions specified
in this Section 3, each Lender that has signed this Amendment shall be deemed to
have consented to, approved or accepted, or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to such Lender, unless the Administrative Agent shall
have received written notice from such Lender prior to the Fourth Amendment
Effective Date specifying its objection thereto.

Section 5. Post-Closing Covenants.

5.1 Mortgages. On or before the date that is thirty (30) days following the
Fourth Amendment Effective Date (or such later date as the Administrative Agent
may agree in its sole discretion), the Borrower shall have delivered to the
Administrative Agent duly executed and notarized deeds of trust or mortgages or
supplements to existing deeds of trust or mortgages in form reasonably
satisfactory to the Administrative Agent, to the extent necessary so that the
Mortgaged Properties represent at least 85% of the total value of the proved Oil
and Gas Properties of the Borrower and the Restricted Subsidiaries evaluated in
the most recently delivered Reserve Report.

5.2 Title Materials. On or before the date that is thirty (30) days following
the Fourth Amendment Effective Date (or such later date as the Administrative
Agent may agree in its sole discretion), the Borrower shall have delivered to
the Administrative Agent, together with title information previously delivered
to the Administrative Agent, title information as the Administrative Agent may
reasonably require satisfactory to the Administrative Agent setting forth the
status of title to at least 75% of the total value of the proved Oil and Gas
Properties evaluated by the most recently delivered Reserve Report.

The failure by the Borrower to comply with any of the requirements of this
Section 5 of this Fourth Amendment shall constitute an immediate Event of
Default.

Section 6. Miscellaneous.

6.1 Confirmation. The provisions of the Credit Agreement (as amended by this
Amendment) shall remain in full force and effect in accordance with its terms
following the effectiveness of this Amendment.

6.2 Ratification and Affirmation; Representations and Warranties. Each Obligor
hereby: (a) acknowledges the terms of this Amendment; (b) ratifies and affirms
its obligations, and acknowledges, renews and extends its continued liability,
under each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect, as amended
hereby (subject to subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law); (c) agrees that from and after the Fourth Amendment
Effective Date, each reference to the Credit Agreement in the Loan Documents
shall be deemed to be a reference to the Credit Agreement, as

 

Page 10



--------------------------------------------------------------------------------

amended by this Amendment; and (d) represents and warrants to the Lenders that
as of the date hereof, after giving effect to the terms of this Amendment:
(i) the representations and warranties set forth in each Loan Document are true
and correct in all material respects (except for those which have a materiality
qualifier, which shall be true and correct in all respects as so qualified),
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be true and correct in all material respects (except for those
which have a materiality qualifier, which shall be true and correct in all
respects as so qualified) as of such specified earlier date and (ii) no Default
has occurred and is continuing.

6.3 Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by fax, as an attachment to an email or other similar electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

6.4 NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

6.5 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6.6 Payment of Expenses. In accordance with Section 12.03(a) of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
its reasonable and documented out-of-pocket expenses incurred in connection with
this Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
and documented fees, charges and disbursements of counsel to each of the
Administrative Agent.

6.7 Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

6.8 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties to the Credit Agreement and their respective
successors and assigns permitted thereby.

6.9 Loan Document. This Amendment is a “Loan Document” as defined and described
in the Credit Agreement and all of the terms and provisions of the Credit
Agreement relating to Loan Documents shall apply hereto.

[Signatures begin next page.]

 

Page 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the date first written above.

 

BORROWER:     LINN ENERGY HOLDCO II LLC     By:  

/s/ Holly Anderson

    Name:   Holly Anderson     Title:   Executive Vice President and General
Counsel

 

PARENT:     LINN ENERGY HOLDCO LLC     By:  

/s/ Holly Anderson

    Name:   Holly Anderson     Title:   Executive Vice President and General
Counsel

 

MIDCO:     LINN MERGER SUB #1, LLC     By:  

/s/ Holly Anderson

    Name:   Holly Anderson     Title:   Executive Vice President and General
Counsel

 

HOLDINGS:     RIVIERA RESOURCES, INC.     By:  

/s/ Holly Anderson

    Name:   Holly Anderson     Title:   Executive Vice President and General
Counsel

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:     RIVIERA UPSTREAM, LLC     By:  

/s/ Holly Anderson

    Name:   Holly Anderson     Title:   Executive Vice President and General
Counsel

 

    RIVIERA OPERATING, LLC     By:  

/s/ Holly Anderson

    Name:   Holly Anderson     Title:   Executive Vice President and General
Counsel

 

    RIVIERA MARKETING, LLC     By:  

/s/ Holly Anderson

    Name:   Holly Anderson     Title:   Executive Vice President and General
Counsel

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     ROYAL BANK OF CANADA, as Administrative Agent     By:
 

/s/ Rodica Dutka

    Name:   Rodica Dutka     Title:   Manager, Agency

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ISSUING BANK AND LENDER:     ROYAL BANK OF CANADA, as Issuing Bank and a Lender
    By:  

/s/ Emilee Scott

    Name:   Emilee Scott     Title:   Authorized Signatory

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:     CITIBANK, N.A., as a Lender     By:  

/s/ Saqeeb Ludhi

    Name:   Saqeeb Ludhi     Title:   Vice President

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as an Exiting Lender By:  

/s/ Sydney G. Dennis

Name:   Sydney G. Dennis Title:   Director

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Anson Williams

Name:   Anson Williams Title:   Authorized Signatory

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as an Exiting Lender By:  

/s/ Megan Kushner

Name:   Megan Kushner Title:   Authorized Signatory

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK NATIONAL ASSOCIATION, as an Exiting Lender By:  

/s/ Denise S. Davis

Name:   Denise S. Davis Title:   Vice President

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as an Exiting Lender By:  

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director

 

By:  

/s/ Beth Johnson

Name:   Beth Johnson Title:   Executive Director

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CADENCE BANK, N.A., as a Lender By:  

/s/ Anthony Blanco

Name:   Anthony Blanco Title:   Senior Vice President

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as an Exiting Lender By:  

/s/ Monica Pantea

Name:   Monica Pantea Title:   Vice President

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CATHAY BANK, as a Lender By:  

/s/ Stephen V Bacala II

Name:   Stephen V Bacala II Title:   Vice President

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender By:  

/s/ Scott W. Danvers

Name:   Scott W. Danvers Title:   Authorized Signatory

 

By:  

/s/ Trudy Nelson

Name:   Trudy Nelson Title:   Authorized Signatory

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMERICA BANK, as an Exiting Lender By:  

/s/ Britney P. Geidel

Name:   Britney P. Geidel Title:   Portfolio Manager, AVP

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as an Exiting Lender By:  

/s/ Patrick Johnston

Name:   Patrick Johnston Title:   Director

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as an Exiting Lender By:  

/s/ Scott L. Joyce

Name:   Scott L. Joyce Title:   Senior Vice President

 

By:  

/s/ James Grubb

Name:   James Grubb Title:   First Vice President

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as an Exiting Lender By:  

/s/ Dan Condley

Name:   Dan Condley Title:   Managing Director

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as an Exiting Lender By:  

/s/ David M. Bornstein

Name:   David M. Bornstein Title:   Senior Vice President

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SOCIETE GENERALE, as an Exiting Lender By:  

/s/ Max Sonnonstine

Name:   Max Sonnonstine Title:   Director

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK, as an Exiting Lender By:  

/s/ Benjamin L. Brown

Name:   Benjamin L. Brown Title:   Director

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BP ENERGY COMPANY, as an Exiting Lender By:  

/s/ Mark Galicia

Name:   Mark Galicia Title:   Attorney-in-Fact

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CARGILL, INCORPORATED, as an Exiting Lender By:  

/s/ Tyler R. Smith

Name:   Tyler R. Smith Title:   Authorized Signer

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

MACQUARIE BANK LIMITED, as an Exiting Lender By:  

/s/ Ben Mossemenear

Name:   Ben Mossemenear Title:   Division Director

 

By:  

/s/ Lynette Ladhams

Name:   Lynette Ladhams Title:   Associate Director - CGM Legal

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

NEXTERA ENERGY MARKETING, LLC, as an Exiting Lender By:  

/s/ Michael Toal

Name:   Michael Toal Title:   Vice President

 

SIGNATURE PAGE

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ANNEX I

MAXIMUM CREDIT AMOUNTS

 

Name of Lender

  Applicable
Percentage     Maximum
Credit Amount  

Royal Bank of Canada

    22.222222222 %    $ 111,111,111.11  

Citibank, N.A.

    20.555555556 %    $ 102,777,777.78  

JPMorgan Chase Bank, N.A.

    20.555555556 %    $ 102,777,777.78  

Cadence Bank, N.A.

    12.222222222 %    $ 61,111,111.11  

Cathay Bank

    12.222222222 %    $ 61,111,111.11  

Canadian Imperial Bank of Commerce, New York Branch

    12.222222222 %    $ 61,111,111.11    

 

 

   

 

 

 

TOTAL

    100.00000000 %    $ 500,000,000.00    

 

 

   

 

 

 

 

ANNEX I